DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . instill
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LINDUP (US 2020/0156495).
	Regarding claim 1, LINDUP discloses a power management system comprising: 
 	a plurality of power storages (¶ 0001, 0052); and 

 	each of the plurality of power storages carrying out at least one of external charging and external power feed (¶ 0071), the external charging being charging of the power storage with electric power supplied from outside, the external power feed being supply of electric power from the power storage to outside (¶ 0070-0073), 
 	the server including 
 	a selector that selects at least one of the plurality of power storages (¶ 0097-0102: selection based on profiles and preferences), 
 	a scheduler that makes a schedule for the selected power storage (¶ 0048, 0112), and 
 	a request processor that requests a user of the selected power storage to control at least one of the external charging and the external power feed in accordance with the made schedule (¶ 0102, 0108), wherein 
 	the server obtains for each power storage, desire information that indicates at least one of a first desire level and a second desire level, the first desire level indicating a level of user's desire for suppression of deterioration of the power storage (¶ 0102, 0106, 0114), the second desire level indicating a level of user's desire for acquisition of an incentive for meeting a request (¶ 0102, 0107-0108, 0127), and 
 	carries out at least one of selection of the power storage and making of the schedule based on the obtained desire information (¶ 0048, 0112, 0114).
 	Regarding claim 2, LINDUP discloses the desire information is at least one of information that indicates the level of the user's desire for suppression of deterioration of the power storage by any of desiring and not desiring suppression of deterioration of the power storage (¶ 0102, 0106, 0114), and information that indicates the level of the user's desire for 
 	Regarding claim 3, LINDUP discloses when the selector selects a power storage of which a user is requested to carry out external charging by the request processor, the selector preferentially sequentially selects the power storage lower in the first desire level or the power storage higher in the second desire level (¶ 0102, 0106-0108, 0114, 0127).
 	Regarding claim 4, LINDUP discloses when the selector selects a power storage of which a user is requested to carry out external power feed by the request processor, the selector preferentially sequentially selects the power storage higher in the first desire level or the power storage higher in the second desire level (¶ 0102, 0106-0108, 0114, 0127).
 	Regarding claim 5, LINDUP discloses when the selector selects a power storage of which a user is requested to carry out external power feed by the request processor, the selector preferentially sequentially selects the power storage higher in the first desire level or the power storage lower in the second desire level (¶ 0102, 0106-0108, 0114, 0127) from among power storages that satisfy a prescribed condition (¶ 0085, 0098-0101: e.g., based on calendar or user profile).
 	Regarding claim 9, LINDUP discloses a plurality of portable terminals carried by respective users of the plurality of power storages, wherein each of the plurality of portable terminals accepts input from the user of the power storage, and when the desire information is input by the user of the power storage, each of the plurality of portable terminals transmits the input desire information to the server (¶ 0102-0111).
 	Regarding claim 11, LINDUP discloses the plurality of power storages are mounted on a plurality of vehicles, respectively, the power management system further comprises: a plurality 
	Regarding claim 12, LINDUP discloses a server (¶ 0134) included in a power management system including a plurality of power storages (¶ 0001, 0052), each of the plurality of power storages carrying out at least one of external charging and external power feed (¶ 0071), the external charging being charging of the power storage with electric power supplied from outside, the external power feed being supply of electric power from the power storage to outside (¶ 0070-0073), the server comprising: 
 	a selector that selects at least one of the plurality of power storages (¶ 0097-0102: selection based on profiles and preferences); 
 	a scheduler that makes a schedule for the selected power storage (¶ 0048, 0112); and 
 	a request processor that requests a user of the selected power storage to control at least one of the external charging and the external power feed in accordance with the made schedule (¶ 0102, 0108), wherein 
 	the server obtains for each power storage, desire information that indicates at least one of a first desire level and a second desire level, the first desire level indicating a level of user's desire for suppression of deterioration of the power storage (¶ 0102, 0106, 0114), the second 
 	carries out at least one of selection of the power storage and making of the schedule based on the obtained desire information (¶ 0048, 0112, 0114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINDUP as applied to claims 1-5, 9, 11, and 12 above, and further in view of NYU (US 2014/0117933).
 	Regarding claim 6, LINDUP discloses the power management system as applied to claim 5 but fails to disclose the server manages for each user, a unit price of the incentive given to the user that meets the request from the request processor, and increases the unit price of the incentive for the user lower in the first desire level or the user higher in the second desire level. NYU discloses the server manages for each user, a unit price of the incentive given to the user that meets the request from the request processor, and increases the unit price of the incentive for the user lower in the first desire level or the user higher in the second desire level (¶ 0033, 0047, 0061, 0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the unit price of the incentive and the increase in the unit price as recited in order to provide increased user convenience and/or benefit.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINDUP as applied to claims 1-5, 9, 11, and 12 above, and further in view of KELTY (US 2010/0188043).
 	Regarding claim 7, LINDUP discloses the power management system as applied to claim 1 but fails to disclose the plurality of power storages are mounted on a plurality of mobile bodies, respectively, the server obtains next departure time for each mobile body, each of the plurality of mobile bodies moves with electric power stored in the power storage, and when the scheduler makes a charging schedule for a mobile body including the selected power storage, the scheduler makes the charging schedule to make a time lag between charging end time and the next departure time smaller in a mobile body of a user higher in the first desire level or a user .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINDUP as applied to claims 1-5, 9, 11, and 12 above, and further in view of TOYA (US 10,110,029).
 	Regarding claim 8.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINDUP as applied to claims 1-5, 9, 11, and 12 above, and further in view of AMBROZIAK (US 10,819,135).
	Regarding claim 10, LINDUP discloses the power management system as applied to claim 1 but fails to disclose the plurality of power storages are mounted on a plurality of mobile bodies, respectively, the power management system further comprises a plurality of user terminals mounted on the plurality of mobile bodies, respectively, and each of the plurality of user terminals accepts input from the user of the power storage, and when the user of the power storage inputs the desire information, each of the plurality of user terminals transmits the input desire information to the server. AMBROZIAK discloses the plurality of power storages are mounted on a plurality of mobile bodies, respectively, the power management system further comprises a plurality of user terminals mounted on the plurality of mobile bodies, respectively, and each of the plurality of user terminals accepts input from the user of the power storage, and when the user of the power storage inputs the desire information, each of the plurality of user terminals transmits the input desire information to the server (col 14, l. 17 – col 15, l. 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plurality of user terminals in order to provide increased user convenience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        March 21, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 21, 2022